Citation Nr: 0201752	
Decision Date: 02/22/02    Archive Date: 02/25/02

DOCKET NO.  00-22 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether the veteran has basic eligibility for vocational 
rehabilitation training under chapter 31, title 38, United 
States Code, or is entitled to an extension of the 12-year 
eligibility period for receiving vocational rehabilitation 
training under that chapter.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel



INTRODUCTION

The veteran had active service from August 1966 to August 
1968.  This appeal arises from a January 2000 Vocational 
Rehabilitation and Employment decision of the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A notice of disagreement was received in 
February 2000; a statement of the case was issued in May 
2000, and a timely substantive appeal was thereafter 
received.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appeal has been obtained.

2.  The veteran was first notified of a compensable (10 
percent) evaluation for chondromalacia, left knee, in May 
1974.

3.  The veteran's basic 12-year period of eligibility for 
vocational rehabilitation training under Chapter 31 expired 
in 1986.

4.  The veteran's service connected left knee disability has 
not been the cause of any period of unemployment, an unstable 
work history, or maladaptive behavior, as the veteran has 
been continuously employed, full-time, for the last 27 years, 
since 1974.


CONCLUSION OF LAW

The veteran's statutory period of eligibility for vocation 
rehabilitation under chapter 31, titled 38, has expired, and 
the criteria for extension of that period are not met.  38 
U.S.C.A. §§ 3101, 3103, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 21.41, 21.42, 21.44, 21.52 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the severity of his knee 
disabilities now prevents him from performing some of the 
required aspects of his job.  He argues, in essence, that he 
anticipates that his service-connected handicap may cause him 
to begin losing time from work, or cause him to be demoted or 
forced to retire early, or he will have difficulty finding 
new employment when he retires from his present position.  He 
believes that he should undertake vocational rehabilitation 
now.  He further contends that he should be afforded a period 
of eligibility for vocational rehabilitation benefits 
beginning in 1990 when his service-connected rating 
increased.  The veteran's claim of entitlement to basic 
eligibility for vocational rehabilitation also raises an 
alternative claim that, if his eligibility for vocational 
rehabilitation has expired, that period should be extended.

Pursuant to 38 U.S.C.A. § 3102(1), basic entitlement to 
vocational rehabilitation training pursuant to Chapter 31, 
Title 38, United States Code, requires, in pertinent part, 
that a veteran have a service-connected disability that is 
rated 20 percent disabling or more which was incurred or 
aggravated in service on or after September 16, 1940. 

Alternatively, under 38 U.S.C.A. § 3102(2), a veteran is 
entitled to vocational rehabilitation if there is a service-
connected disability which is compensable at 10 percent which 
was incurred in or aggravated in service on or after 
September 16, 1940, if the veteran is determined to be in 
need of rehabilitation because of a serious employment 
handicap.

Except as otherwise provided, a rehabilitation program may 
not be afforded to a veteran under Chapter 31 after the end 
of the twelve-year period beginning on the date of such 
veteran's discharge.  Nonetheless, the twelve-year period is 
not considered to have begun if a veteran was prevented from 
participating in such a program by not having a service-
connected disability compensable at 10 percent or more.  38 
U.S.C.A. § 3103(b).

The Board notes that, during the pendency of the veteran's 
appeal but after the case was forwarded to the Board, the 
Veterans Claims Assistance of Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA), became effective.  A final 
appellate decision was not entered in this case prior to 
enactment of this legislation, so the VCAA is applicable to 
the veteran's claim.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  It essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim, and changes VA's duty to assist a claimant in 
obtaining evidence necessary to substantiate a claim and the 
duty to provide notice. 

After examining the record, the Board is satisfied that the 
veteran's claim for vocational rehabilitation benefits has 
been properly developed, as the veteran's employment history 
has been obtained from the veteran, and a current VA 
examination corroborating the veteran's description of 
physical impairment due to service-connected disability is of 
record.  The governing statute provides that the purposes of 
vocational rehabilitation is to provide eligible veterans 
with compensable service-connected disabilities with services 
as necessary to become employable and maintain suitable 
employment.  The evidence obtained from the veteran, together 
with the evidence of record, provides a complete and 
comprehensive picture of the veteran's educational attainment 
and employment, and no other evidence is relevant.  The Board 
further finds that the veteran was provided adequate notice 
as to the evidence needed to substantiate his claim, 
including by the May 2000 statement of the case (SOC).  The 
Board finds that there is no further duty to assist or notify 
the veteran.  

The veteran applied for vocational rehabilitation in 1969.  
That application was denied on the basis that he did not have 
any compensable service-connected disability.  At that time, 
the veteran's service-connected left knee disability was 
evaluated as noncompensable.  The veteran also applied for 
education assistance, under chapter 34, and that application 
was approved.  The veteran thereafter undertook a program of 
education.

In 1973, the veteran's service-connected left knee disability 
was evaluated as 10 percent disabling, and the veteran was 
notified of that compensable disability in early May 1974.  
Under the statute governing vocational rehabilitation 
benefits in 1974, 38 U.S.C. § 1502 (now recodified at 
38 U.S.C.A. § 3102), a veteran was entitled to a 
rehabilitation program if (1) there was a service-connected 
disability which was compensable (10 percent or more 
disabling) and (2) the veteran was in need of rehabilitation 
because of an employment handicap.  The statutory provisions 
governing the benefit limited eligibility to a 12-year 
period, which began running when the veteran was notified of 
a compensable disability.  Thus, under the statutory 
framework effective at that time, the veteran's 12-year 
eligibility period for vocational rehabilitation benefits 
began to run in May 1974.

In March 1978, the veteran was notified that his education 
benefits would expire in June 1978.  At the time of the March 
1978 notification, the veteran was attending college, 
completing a Masters degree program in Criminal Justice, 
using chapter 34 education (GI Bill) benefits.  The veteran 
requested an extension of his eligibility under this program.  
However, the intent of his request was apparently not clear, 
and the veteran was sent a form letter which indicated that a 
claim for vocational rehabilitation benefits was denied 
because the period during which he had eligibility had 
expired.  By a letter dated in May 1978, the veteran was 
notified that his education benefits would extend though 
summer 1978.  An overpayment of education benefits was 
created when the veteran withdrew from a class.  

The following year, in February 1979, the veteran submitted 
an application for vocational rehabilitation.  On the same 
date he submitted a request for waiver of the overpayment of 
education benefits.  The waiver request was denied.  The 
veteran has stated that the claim for vocational 
rehabilitation was also denied.  

In January 2000, the veteran again sought vocational 
rehabilitation training.  Evidence received in connection 
with this application reflects that, from October 1973 to 
December 1974, the veteran worked as a correctional officer.  
From December 1974 to June 1988, he was a recreation 
specialist; from 1988 to 1995, he was a recreation 
supervisor.  The veteran is now a Supervisor of Education, a 
GS-11 position, in a Federal penitentiary.  The evidence 
reflects that the veteran has 27 years of employment in the 
Federal prison system.

The veteran was notified of a compensable service-connected 
disability in May 1974, so his 12-year period of basic 
eligibility expired in May 1986, as the veteran was informed 
by the RO.  The veteran does not contend, nor does the 
evidence show, that any factor other than his continued full-
time employment prevented the veteran from participating in a 
vocational rehabilitation program after he was first notified 
of a compensable evaluation for service-connected disability 
in May 1974 through the delimiting date. 

The veteran does contend that, since his service-connected 
disability increased in severity, and his disability 
evaluation was increased from 10 percent to 20 percent 
effective in June 1999, he should have a 12-year period of 
eligibility from that date.  The veteran apparently based 
this argument on the laws and regulations provided to him, 
including in the May 2000 statement of the case.  The veteran 
was advised regarding revisions in the statute and 
regulations requiring, for original claims filed after 
November 1, 1990, that a service-connected disability 
evaluated as 20 percent disabling be present in order to 
establish eligibility for vocational rehabilitation.  He was 
also informed that a veteran's eligibility for vocational 
rehabilitation did not begin to run until the eligibility 
criteria for vocational rehabilitation were met.

The veteran argues that, since he did not have a service-
connected disability that was 20 percent disabling until 
1999, he did not meet the criteria for vocational 
rehabilitation, and his eligibility period has not expired.  
However, the prior version of the statute, 38 U.S.C. § 1502, 
as effective from 1974 through 1986, required only that a 
compensable (10 percent) service-connected disability be 
present to establish basic eligibility for vocational 
rehabilitation.  The veteran was correctly informed, at the 
time of the denial of a 1969 claim for vocational 
rehabilitation under Chapter 31, when his service-connected 
disability was still noncompensable, that the presence of a 
disability for which compensation was payable was a 
requirement for basic eligibility for vocational 
rehabilitation.  

The prior regulation was, in fact, more favorable to the 
veteran than the current version, and the veteran's period of 
eligibility under Chapter 31 began in May 1974 and expired in 
May 1986.  The record establishes that the statute governing 
basic entitlement to vocational rehabilitation was revised 
after the veteran's eligibility for the benefit expired.  
However, the revision of the statute governing the vocational 
rehabilitation program is not applicable to establish a 
second 12-year period of basic eligibility for vocational 
rehabilitation for the veteran beginning in June 1999.

Even though the veteran's 12-year period of eligibility for 
vocational rehabilitation has expired, the governing statutes 
provide that the 12-year eligibility period may be extended 
beyond the May 1986 delimiting date, if the veteran 
establishes that he has a "serious employment handicap."  
38 C.F.R. § 21.44.  A serious employment handicap is defined 
as a significant impairment resulting in substantial part 
from a service-connected disability rated at 10 percent or 
more, of a veteran's ability to prepare for, obtain, or 
retain employment consistent with such veteran's abilities, 
aptitudes, and interests.  38 U.S.C.A. § 3101(7).  An 
"employment handicap" basically requires evidence of an 
impairment of the veteran's ability to prepare for, obtain, 
or retain employment consistent with the veteran's abilities, 
aptitudes and interests.  38 C.F.R. § 21.51(b).  An 
"impairment" is defined as restrictions on employability 
caused by (1) the veteran's service-connected and nonservice-
connected disabilities; (2) deficiencies in education and 
training; (3) negative attitudes toward the disabled; and (4) 
other pertinent factors.  38 C.F.R. § 21.51(c)(1). 

A serious employment handicap may exist when the veteran has 
a prior history of poor adjustment in training and 
employment, or, if special efforts will be needed if the 
veteran is to be rehabilitated, or, if the veteran's 
situation presents special problems due to non-service-
connected disability, family pressures, etc., and a number of 
special and supportive services are needed to effect 
rehabilitation.  38 C.F.R. § 21.52(d).  In addition, a 
finding of serious employment handicap may be made when the 
veteran's service-connected disability has caused substantial 
periods of unemployment or unstable work history, as well as 
when the veteran has demonstrated a pattern of maladaptive 
behavior which is shown by a history of withdrawal from 
society or continuing dependency on government income support 
programs.  38 C.F.R. § 21.52(e).

However, in this case, the veteran does not have a prior 
history of poor adjustment in training or employment.  The 
veteran has completed a Masters Degree at Auburn University.  
He is currently employed full-time as a supervisor of 
Education at a Federal penitentiary, where he has worked for 
27 years, earning several promotions during that time.  While 
the veteran reports limitations with walking and standing, 
and reports that he is unable to walk even short distances 
without excruciating pain, there is no evidence that he is 
currently unable to continue working at his current position, 
that he has reduced his hours to less than full-time, that he 
has been demoted, that he has been requested to take sick 
leave because of his service-connected disability, that his 
service-connected knee disability has resulted in 
disciplinary actions, difficulty with supervisors, or other 
indicator of poor adjustment in employment.  

The record, in short, reflects that the veteran's service-
connected disability has not prevented him from obtaining and 
retaining employment, since the veteran has remained employed 
full-time since 1973.  In fact, the evidence establishes that 
the veteran's employment would result in an adverse decision 
as to a claim for vocational rehabilitation services at any 
time during the veteran's 27 years of Federal employment.  

VA regulations state that a counseling psychologist in the 
Vocational Rehabilitation and Counseling Division shall make 
determinations of serious employment handicap.  38 C.F.R. § 
21.52(f).  In this case, the Vocational Rehabilitation and 
Counseling Division determined in March 2000 that the veteran 
does not have a serious employment handicap.  The Board 
concurs with this determination.  As noted, the veteran has 
maintained steady employment from 1973 through the present, 
and he has a satisfactory work history.  Moreover, no special 
problems, such as due to family pressure or a need for 
rehabilitation, have been established.

In sum, the Board concludes that the veteran does not have a 
serious employment handicap in his present employment.  The 
Board understands the veteran's desire to continue his 
education in order to extend the range of employment 
opportunities, and his desire to continue to be employable 
after he is eligible for retirement from his present job 
based on years of service.  However, the veteran must meet 
the requisite criteria, cited above, for an extension beyond 
his 12-year period of eligibility for receiving vocational 
rehabilitation training pursuant to the provisions of Chapter 
31, Title 38, United States Code.  

The veteran does not currently meet the requisite criteria 
for extension of eligibility for vocational rehabilitation; 
however, he may submit an application for extension of his 
period of eligibility for vocational rehabilitation when the 
manifestations of his service-connected disability result in 
actual impairment of his employability.  The preponderance of 
the evidence is, however, against his claim at the current 
time.  The provisions of 38 U.S.C.A. § 5107 regarding benefit 
of the doubt are not applicable.  The claim must be denied.


ORDER

The appeal for eligibility for vocational rehabilitation or 
for an extension of the basic 12-year period for eligibility 
for vocational rehabilitation under Chapter 31, title 38, 
United States Code, is denied.  




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 

